PER CURIAM.
Sarah Francis Fitch sought a divorce, alimony, and restoration of certain property in an action against Homer Fitch. A counterclaim was filed and a divorce was granted to the husband. The wife was denied alimony but recovered judgment for $750 for restoration of property under KRS 403.065.
Appellant complains on appeal that the judgment for $750 was not sufficiently sustained by proof. We have examined the record and find no error with respect to the *525finding of fact and judgment of the lower court. CR 52.01; Todd v. Todd, Ky., 269 S.W.2d 282.
The motion for appeal is overruled and the judgment is affirmed.